DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
32. (Currently Amended) The system of claim 31, wherein the swipe action is a first swipe action, the control circuitry is further configured to: detect a third input at a display, wherein the third input comprises a second swipe action; determine that the second icon is included in a path of the second swipe action; in response to determining that the second icon is included in a path of the second swipe action, adjust the skip backward time amount based on the 

Claim Status
4.	Claims 1-2, 5, 10-12, 15 and 20-32 are pending in this application.

Allowable Subject Matter
5.	Claims 1-2, 5, 10-12, 15 and 20-32 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) of determining a skip time for navigating media content by detecting a current play position time in the media content; determining a remaining media content play time based on the current play position time and an ending time of the media content; determining a skip time amount based on the remaining media content play time; generating for display an icon associated with the skip time amount, wherein the icon is selectable to skip from the current play position time to a new play position time based on the skip time amount, detecting a first input at a display, wherein the first input comprises a swipe action; determining that the icon is included in a path of the swipe action; in response to determining that the icon is included in a path of the swipe action, adjusting the skip time amount based on the swipe action; receiving a second input selecting the icon; and skipping to a new play position time in the media content based on the adjusted skip time amount in response to detecting the second input…” in Independent Claim 1 to be obvious. 
	
Claim 11 directed to a system to implement the corresponding method as recited in claim 1 is also allowed.  

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426